FILED
                            NOT FOR PUBLICATION                            DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PAUL OJEKWE, AKA Mark Dillard,                   No. 08-72066
AKA Mark Anthony Dillard, AKA Paul
Chukwugozie Ojekwe, AKA Agapito                  Agency No. A072-862-003
Piedra,

              Petitioner,                        MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Argued March 9, 2012
                            Submitted December 23, 2013
                                Pasadena, California

Before: WARDLAW and BERZON, Circuit Judges, and WHYTE, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ronald M. Whyte, Senior District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
      Paul Ojekwe petitions for review of a Board of Immigration Appeals

(“BIA”) order dismissing his appeal of an immigration judge’s (“IJ”) decision

denying his claims for withholding of removal and protection under the

Convention Against Torture (“CAT”). We deny the petition.

      Where the BIA adopts and affirms the decision of the IJ, we review the

decision of the IJ as the final agency determination. See Smolniakova v. Gonzales,

422 F.3d 1037, 1044 (9th Cir. 2005).

      (1) Substantial evidence supports the IJ’s adverse credibility determination

based on Ojekwe’s failure to produce corroborating evidence.

      The REAL ID Act requires the IJ to give “notice of the corroboration

required, and an opportunity to either provide that corroboration or explain why he

cannot do so.” Ren v. Holder, 648 F.3d 1079, 1091–92 (9th Cir. 2011). The

March 2007 order, in which the IJ found Ojekwe not credible due to his failure to

produce newspaper articles he allegedly authored and Western Union records

demonstrating his financial support for the Bakassi Boys, provided Ojekwe with

such notice. The IJ therefore properly relied on Ojekwe’s failure to produce these

corroborating documents during his second merits hearing seven months later.

Ojekwe’s explanations do not compel the conclusion that such corroborating

evidence was unavailable.


                                         2
      As “we must uphold an adverse credibility finding ‘[s]o long as one of the

identified grounds is supported by substantial evidence,’” we affirm the IJ’s

determination that Ojekwe’s testimony was not credible. Cortez-Pineda v. Holder,

610 F.3d 1118, 1124 (9th Cir. 2010) (citation omitted).

      (2) In the absence of credible testimony, Ojekwe’s withholding of removal

and CAT claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156–57 (9th Cir.

2003).

      PETITION FOR REVIEW DENIED.




                                          3